Title: To James Madison from Rufus King, 19 April 1803
From: King, Rufus
To: Madison, James


No. 91.
Sir,
London Ap. 19. 1803
Since the removal of the Negotiation to Paris, I am less able to send you early and exact information of its progress. It is understood that according to the Instructions sent to Lord Whitworth on the 3rd. instant, his Lordship concluded his Conferences, as well with Mr. Talleyrand as with the First Consul, by declaring that a refusal of the satisfaction he was ordered to demand would be followed by a measure which it was not requisite for him to explain.
The first Consul was disposed to treat this Communication in a way that would have obliged Lord Whitworth to have immediately left Paris; but his Family, which is known to be anxious for the preservation of peace, is said to have had sufficient influence to moderate his Temper, and Talleyrand was ordered to return an Answer in a mild Tone, and which states “that while on the one hand the first Consul feels himself obliged to insist upon the rigourous execution of the Treaty of Amiens, on the other from the desire to avoid a rupture, he was ready to enter into discussions with the view of quieting his Majesty on the Subject of his solicitude, and moreover that he was disposed to form with him such Conventions as may be calculated to draw nearer together the two Nations, and to consolidate the peace subsisting between them.”
This Note was received here on the 12th. and has in some degree changed the public opinion that War was inevitable. On the 14th. a Messenger was dispatched from Downing Street with the Draught of a Note to be presented to Mr. Talleyrand by Lord Whitworth which states “that the principle of Compensation being admitted by Mr Talleyrand’s last Note, it has become requisite for his Majesty to explain himself on that point, and for this purpose, the Note declares, the Island of Malta to be the Compensation and security claimed and expected, a compensation to which France can have no objection in point of Interest, and in regard to any Scruples arising out of the inexecution of the Treaty of Amiens, his Majesty proposes to remove them by assenting on his part to the changes in Italy, Switzerland and elsewhere which, since the Treaty of Amiens, have been made by France.”
A Messenger is hourly expected with the Answer to this Note which, if we may judge from the opinions of Men connected with the public Departments it is believed will be favourable to the continuance of Peace.
I do not fully adopt this opinion: I see nothing in the tenour of the last French Note which warrants the conclusion that France will dispense with the Execution of the Treaty of Amiens in respect to Malta; nor do I perceive in the offer to enter into discussions to quiet the Kings mind concerning the Turkish Empire, an admission of the Principle of Compensation spoken of in the English Note, and in virtue whereof the cession of Malta is demanded. As a day or two will clear up this point, it is useless to make it the subject of farther Speculation.
In Lord Whitworth’s last Dispatch he says “Two days ago General Bernadotte left Paris on his Mission to the United States, with assurances of the First Consuls sincere desire to cultivate the Friendship of that Country, and yesterday Mr. Monroe the American Envoy arrived here. The United States, says his Lordship, are likely to reap the first fruits of our disagreement with France, the settlement of their affairs being already so nearly finished, that little remains to be done by Mr. Monroe, who is said to be destined to relieve Mr. King at London.” With perfect Respect & Esteem, I have the honour to be, Sir, Your ob: & faith: Servant
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC marked “[By Duplicates only.].” In a clerk’s hand, signed by King. Docketed by Wagner as received 2 July.



   
   See Whitworth’s 9 Apr. 1803 dispatch to Hawkesbury describing his most recent conference with Talleyrand and enclosing a note that the French minister drew up in his presence (Browning, England and Napoleon in 1803, pp. 162–67). King’s quotations throughout this dispatch give the sense rather than the exact wording of Whitworth’s communications.



   
   King’s quotation differs from printed versions of Hawkesbury’s 13 Apr. dispatch, which indicate that the minister instructed Whitworth to present to Talleyrand the demands enclosed in Hawkesbury’s 4 Apr. dispatch in the form of a projet for a new convention between Great Britain and France that would settle the issue of Malta by allowing it to remain permanently in British hands. France was to receive Elba (ibid., pp. 148–51, 170–72).



   
   In his 14 Apr. dispatch Whitworth commented that Napoleon’s disposition to “conciliate the friendship” of the U.S. “can scarcely be doubted under the present circumstances.” He reported that Monroe had arrived at Paris “yesterday” and added: “Mr. Munroe finds the difference which occasioned his mission nearly adjusted. It is said that he is destined to relieve Mr. King at the Court of London” (ibid., p. 174).


